Citation Nr: 1622843	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-03 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1969 to February 1972 and from March 1982 to August 1982.

This appeal came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a December 2012 rating decision of the VA Regional Office (RO) in Seattle, Washington that, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective August 19, 2010.  The Veteran appealed for a higher initial rating. 

In a February 2015 decision, the Board denied a higher rating for bilateral hearing loss disability.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated the Board's decision in a September 2015 Order and remanded the matter for readjudication consistent with instructions outlined in a September 2015 Joint Motion for Remand.

The Board remanded the case for further development in October 2015. 


FINDING OF FACT

The Veteran has had no more than Level I in the right ear and no more than Level III hearing in the left ear since the grant of service connection.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss disability are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA have been met. Hartman v. Nicholson, 483 F.3d 1311 (Fed.Cir. 2007).  Therefore, discussion of VA compliance with VCAA notice requirements as they relate to the claim for a higher rating for bilateral hearing loss disability would serve no useful purpose.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to evaluate the claim of entitlement to a compensable rating for bilateral hearing loss.  Information has been secured in support of the claim and the appellant has been afforded a number of VA examinations over the years.  The evidence is adequate to render a determination as to the issue on appeal.  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.156(c).  This claim is ready to be considered on the merits.

Pertinent Law and Regulations

Service connection for bilateral hearing loss was granted by rating decision in December 2012, effective from August 2010.  A noncompensable disability rating was assigned. 

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Separate diagnostic codes identify the various disabilities.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85.

In addition to the hearing loss criteria above, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa [38 C.F.R. § 4.85], whichever results in the higher numeral. 38 C.F.R. § 4.86(a) (2015).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(b) (2015).

Factual Background

Review of the record discloses that the Veteran underwent an audiology examination for VA compensation and pension purposes in November 2012.  He complained that he had difficulty distinguishing speech and frequently had to ask others to repeat themselves.  Audiometric evaluation revealed pure tone thresholds in the right ear of 15/20/45/45 and 20/40/55/60 in the left ear at the 1000/2000/3000/4000 Hertz frequencies, respectively.  Speech discrimination was 96 percent in the right ear and 92 percent on the left.  A pertinent diagnosis of bilateral sensorineural hearing loss was rendered.

On audiology examination conducted for VA in July 2014, pure tone thresholds in the right ear were 10/25/45/45 and 15/40/50/55 in the left at the 1000/2000/3000/4000 Hertz frequencies, respectively.  Speech discrimination was 100 percent in the right ear and 96 percent on the left. 

A VA outpatient audiogram obtained in December 2014 appeared to indicate some deterioration of the Veteran's hearing acuity, especially in the left ear.  Therefore, pursuant to the Board's October 2015 remand, the Veteran underwent a VA audiology examination in December 2015 that disclosed pure tone thresholds of 15/25/55/50 and 45/55/70/65 at the 1000/2000/3000/4000 Hertz frequencies, respectively.  Speech discrimination was 96 percent in the right ear and 84 percent in the left ear. 

Legal Analysis

The Board has carefully considered the Veteran's assertions attesting to more severe defective hearing.  However, the evidentiary record, to include current lay and clinical evidence, does not support a basis to find that hearing loss disability approximates the criteria for a higher rating over the course of the appeal.  The audiometric findings for each date will be analyzed separately. 

Audiometric values obtained in December 2012 are consistent with a pure tone threshold average of 31 decibels in the right ear and 44 decibels in the left ear.  With speech discrimination scores of 96 percent in the right ear and 92 percent in the left ear, these clinical findings correlate to an auditory acuity numeric designation of Level I hearing impairment in both ears (See 38 C.F.R. § 4.85, Tables VI and VII) which is no more than zero percent disabling.  Additionally, the pure tone thresholds at each of the relevant audiometric frequencies were not all 55 decibels or more, or 30 decibels or less at 1000 Hertz and 70 decibels or more at the 2000 Hertz frequency at that time.  Therefore, the appellant's hearing did not meet the criteria for a higher evaluation under 38 C.F.R. §§ 4.86(a), 4.86(b) for exceptional hearing impairment in either ear in December 2012.

The audiometric findings obtained in July 2014 reflect pure tone threshold averages of 31 decibels in the right ear and 40 decibels in the left ear.  With speech discrimination of 100 percent in the right ear and 96 percent on the left, these clinical values contemplate an auditory acuity numeric designation of Level I hearing impairment in both ears (See 38 C.F.R. § 4.85, Tables VI and VII) that comports with no more than a zero percent disability rating.  Additionally, neither ear exhibited pure tone thresholds of 55 decibels or more at each applicable frequency, or 30 decibels or less at 1000 Hertz and 70 decibels or more at the 2000 Hertz frequency.  Thus, the appellant did not meet the criteria for a higher disability evaluation under 38 C.F.R. § 4.86 for exceptional hearing impairment in the right and left ears in July 2014.

The audiometric findings obtained on most recent VA examination December 2015 are consistent with pure tone threshold averages of 46 decibels in the right ear and 59 decibels in the left ear.  With speech discrimination scores of 96 percent in the right ear and 84 percent in the left ear, such findings denote auditory acuity numeric designations of Level I hearing in the right ear and Level III hearing impairment in the left ear (See 38 C.F.R. § 4.85, Tables VI and VII) that accord with no more than a zero percent disability rating.  Additionally, each ear did not exhibit pure tone thresholds of 55 decibels or more at all applicable frequencies, or is 30 decibels or less at 1000 Hertz and 70 decibels or more at the 2000 Hertz frequency.  As such, exceptional hearing impairment is not demonstrated for the right and left ears in December 2015.

The record thus reflects that although the appellant's hearing acuity appears to be diminishing to some extent, none of the audiometric findings obtained on VA compensation and pension examinations has approximated the criteria to grant a compensable evaluation for bilateral hearing loss disability under 38 C.F.R. §§ 4.85, 4.86 over the years.  The Veteran is advised that hearing impairment by VA standards is calibrated on controlled speech discrimination tests, together with the average hearing threshold levels, as measured by pure tone audiometry tests.  The assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed and is not amenable to subjective interpretation. See Lendenmann v. Principi, 3 Vet.App. 345

Therefore, according to the rating schedule, the severity of the Veteran's hearing loss as demonstrated on examinations between 2012 and 2015 is no more than zero percent disabling.  Under the circumstances, the appellant has not been entitled to more than a noncompensable rating for right and left ear hearing loss since the grant of service connection and a higher initial rating is denied. See Fenderson v. West, 12 Vet.App. 119(1999).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

Considering extraschedular consideration on an individual basis, there is no indication of an exceptional disability picture such that the schedular evaluations for the service-connected bilateral hearing loss are inadequate. See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  The relative manifestations and the effects of the disability have been fully considered and are adequately contemplated by the rating schedule.  The 2015 examiner determined that the dizziness the Veteran felt upon standing up and after walking a distance was related to his blood pressure or blood flow and not his sensorineural hearing loss. The examiner also found that while he reported pressure in his ears at times, his tympanograms showed normal middle ear pressure bilaterally. The examiner further noted that to the extent that a VA ENT doctor had indicated to the Veteran that his dizziness could be due to an ear injury from blast exposure, such a relationship and diagnosis would not be related to the hearing loss, and would have to be separately diagnosed and determined by an ENT. Moreover, there is no objective evidence demonstrating that the service-connected disability under consideration markedly interferes with employment.  Therefore, the symptoms related to his bilateral hearing loss, essentially his diminished hearing, are contemplated by the schedule, and referral for an extraschedular rating is not necessary. 38 C.F.R. § 3.321(b)(1) (2015) 

In sum, the Board finds no probative audiological evidence to support a higher rating for bilateral hearing loss disability during the appeal period.  The preponderance of the evidence is against the claim and the benefit-of-the-doubt rule is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2015); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

An initial compensable evaluation for bilateral hearing loss disability is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


